Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER'S AMENDMENT

	An examiner Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

	Authorization for this Examiner's Amendment was given in a telephone interview with Mr. Suman Dasgupta (Registration No. 63,023) on July 28/2022.

Please amend the claims as follows:


13 (Currently amended). At least one non-transitory computer readable storage medium comprising a set of executable program instructions, which when executed by a computing system, cause the computing system to: identify a prioritization data structure associated with a function, wherein the prioritization data structure lists hardware resource types in priority order; allocate a first type of hardware resource to the function if the first type of hardware resource is available, wherein the first type of hardware resource has a highest priority in the prioritization data structure; and allocate, in the priority order, a second type of hardware resource to the function if the first type of hardware resource is not available.  

14.(Currently amended).  The at least one non-transitory computer readable storage medium of claim 13, wherein the instructions, when executed, cause the computing system to: collect telemetry information during an execution of the function; and generate the prioritization data structure based on the telemetry information, wherein the second type of hardware resource is to be a next available type of hardware resource, wherein the telemetry information is to include one or more of a parameter size and value, a memory requirement, an execution time, a number of threads, or a power consumption, and wherein the prioritization data structure is to be one of a processor dispatch table or a memory allocation table.  

15 (Currently amended). The at least one non-transitory computer readable storage medium of claim 13, wherein the instructions, when executed, cause the computing system to: collect telemetry information during a plurality of executions of the function; and modify the prioritization data structure based on the telemetry information.  

16 (Currently amended).  The at least one non-transitory computer readable storage medium of claim 15, wherein the instructions, when executed, cause the computing system to: store first telemetry information to a first telemetry record, wherein the first telemetry information is associated with a first execution of the function; and store second telemetry information to a second telemetry record, wherein the second telemetry information is associated with a second execution of the function.  

17(Currently amended). The at least one non-transitory computer readable storage medium of claim 15, wherein the instructions, when executed, cause the computing system to: store first telemetry information to a telemetry record, wherein the first telemetry information is associated with a first execution of the function; and store second telemetry information to the telemetry record, wherein the second telemetry information is associated with a second execution of the function.  

18 (Currently amended). The at least one non-transitory computer readable storage medium of claim 13, wherein the hardware resource types are processor types.  

19 (Currently amended). The at least one non-transitory computer readable storage medium of claim 13, wherein the hardware resource types are memory types.


The closest prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Doshi et al. U.S. Patent No. 11,245,538, Methods and Apparatus to Aggregate Telemetry data in An Edge Environment.
Earl et al. U.S. Patent Pub. No.2021/0248006, Hardware Resource Allocation System for Allocating Resources to Threads.
Earl et al. U.S. Patent Pub. No.2019/0042312, Hardware Resource Allocation System.
Goswami et al. U.S. Patent No. 11,252,036, System for Evaluating and Tuning Resources for Anticipated Demands.



REASONS FOR ALLOWANCE

	 The following is an examiner's statement of reasons for allowance: 
Claims 1-20 are allowable over the prior art of record because none of the prior art of record teaches nor fairly suggests all the limitations recited in the claims.  Specifically, none of the prior art of record teaches or suggests “ identify a prioritization data structure associated with a function, wherein the prioritization data structure lists hardware resource types in priority order; allocate a first type of hardware resource to the function if the first type of hardware resource is available, wherein the first type of hardware resource has a highest priority in the prioritization data structure; and allocate, in the priority order, a second type of hardware resource to the function if the first type of hardware resource is not available, wherein the hardware resource types are one of processor types or memory types”. These limitations, taken in context of the entire claims are allowable over prior art of record. 

Any comments considered necessary by applicant must be submitted no later that the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007.  The examiner can normally be reached on 7:30 AM-3:30 PM. M.S.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARGON N NANO/       Primary Examiner, Art Unit 2443